DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated May 13, 2021, has been entered. 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 20 and 25-32 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 5,010,156 (“Cook”) in view of Arunjunaj Raj Mahendran et al., Thermal Characteristics of Kraft Lignin Phenol-Formaldehyde Resin for Paper Impregnation, in Wood Adhesives 291-303 (2010) (“Mahendran”).
Considering Claims 20 and 32: Cook teaches a “lignin-modified phenol-formaldehyde resin” used as an adhesive.  (Cook, Abstract).  Cook teaches an example resin prepared by: (1) heating a mixture of organosolv lignin, phenol, and water at 90 °C for one hour; (2) adding para-formaldehyde, water, and a sodium hydroxide solution; and (3) heating at 65 °C for one hour.  (Id. col 8, lines 31-49, Example 3).  The organosolv lignin of Cook reads on at least the “biomass originating lignin” of claim 20.  The phenol of Cook reads on the compound selected from the class of phenols of claim 20.  The para-formaldehyde of Cook reads on the crosslinking agent of claims 20 and 32.
Cook does not teach that the pH of the reaction mixture is maintained at the ranges recited by the three steps of claim 20.  However, in a method of making lignin-modified phenol-formaldehyde resin, Mahendran teaches adjusting the pH to be 8.5 by adding sodium hydroxide and then 8.2 by adding sodium hydroxide.  (Mahendran, 293).  Mahendran teaches that reaction conditions at this pH are effective in introducing reactive methylol groups into the lignin framework and polymerizing the resin.  (Id.).  The pH values taught by Mahendran fall within all three of the pH ranges recited by claim 20.  Cook and Mahendran are analogous art because they are directed to the same field of endeavor as the claimed invention, namely lignin-modified phenolic resins.  It would have been obvious to one of ordinary skill in the art to have conducted the process steps of Cook at the 8.2 or 8.5 pH taught by Mahendran, and the motivation to have done so would have been that Mahendran teaches that lignin methylolation and resin polymerization is achieved at this pH.  (Id.).  
Furthermore, the present claims are product-by-process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, see MPEP § 2113.  Cook teaches the claimed steps and Mahendran teaches pH values falling within the claimed ranges, and there is no evidence that any differences between the process steps suggested by the references and the process steps of product-by-process claim 20 would materially affect the structure of the final product.
Considering Claims 25-31: Cook teaches a temperature falling within the range of claim 25 and Mahendran teaches a pH falling within the ranges of claims 26-31.  (Cook, col 8, lines 31-49, Example 3; Mahendran, 293).  Additionally, claims 25-31 are product-by-process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Cook teaches the claimed steps and Mahendran teaches pH values falling within the claimed ranges, and there is no evidence that any differences between the process steps suggested by the references and the process steps of product-by-process claims 25-31 would materially affect the structure of the final product.
Claims 21, 33-35, and 37-41 rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 5,010,156 (“Cook”) in view of Arunjunaj Raj Mahendran et al., Thermal Characteristics of Kraft Lignin Phenol-Formaldehyde Resin for Paper Impregnation, in Wood Adhesives 291-303 (2010) (“Mahendran”).
Considering Claims 21 and 41: Cook teaches a “lignin-modified phenol-formaldehyde resin” used as an adhesive.  (Cook, Abstract).  Cook teaches an example resin prepared by: (1) heating a mixture of organosolv lignin, phenol, and water at 90 °C for one hour; (2) adding para-formaldehyde, water, and a sodium hydroxide solution; and (3) heating at 65 °C for one hour.  (Id. col 8, lines 31-49, Example 3).  The organosolv lignin of Cook reads on at least the “biomass originating lignin” of claim 21.  The phenol of Cook reads on the compound selected from the class of phenols of claim 21.  The para-formaldehyde of Cook reads on the crosslinking agent of claims 21 and 41.
Id.).  The pH values taught by Mahendran fall within all three of the pH ranges recited by claim 21.  Cook and Mahendran are analogous art because they are directed to the same field of endeavor as the claimed invention, namely lignin-modified phenolic resins.  It would have been obvious to one of ordinary skill in the art to have conducted the process steps of Cook at the 8.2 or 8.5 pH taught by Mahendran, and the motivation to have done so would have been that Mahendran teaches that lignin methylolation and resin polymerization is achieved at this pH.  (Id.).
Furthermore, the present claims are product-by-process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Cook teaches the claimed steps and Mahendran teaches pH values falling within the claimed ranges, and there is no evidence that any differences between the process steps suggested by the references and the process steps of product-by-process claim 21 would materially affect the structure of the final product.
Considering Claims 33-35 and 37-40: Cook teaches a temperature falling within the range of claim 33 and Mahendran teaches a pH falling within the ranges of claims 34, 35, and 37-40.  (Cook, col 8, lines 31-49, Example 3; Mahendran, 293).  Additionally, claims 33-35 and 37-40 are product-by-process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Cook teaches the claimed steps and Mahendran teaches pH values falling within the claimed ranges, and there is no evidence that any differences between the process steps suggested by the references and the process steps of product-by-process claims 33-35 and 37-40 would materially affect the structure of the final product.
Response to Declaration
The Declaration under 37 C.F.R. § 1.132 dated May 13, 2021, is not sufficient to overcome the rejection of the claims over Cook and Mahendran for the following reasons.
At ¶ 4, Declarant presents an opinion that Cook’s teaching of organosolv lignin amounts to a teaching away from the “lignin types recited in claims 20 and 21.”  In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985); see MPEP § 716.01(c)(III).
Declarant seeks to establish that Cook teaches away from the lignin types recited by the claims 20 and 21.  However, Declarant does not identify the lignin types recited in claims 20 and 21.  One of the types of lignin listed by claims 20 and 21 is “biomass originating lignin.”  The organosolv lignin of Cook falls squarely within the “biomass originating lignin” of claim 1.  Thus, the facts presented by the very language of the present claims are opposed to Declarant’s opinion.  Further, the Declarant is an inventor with an apparent interest in the outcome of the case.  Finally, Declarant presents no factual support for why the organosolv lignin of Cook is different from the lignins recited by claims 20 and 21.  Accordingly, three of the four Ashland Oil factors weigh against giving probative value to Declarant’s opinion on whether Cook teaches away from the lignin types of claims 20 and 21.
At ¶¶ 5-10, Declarant presents opinions as to differences between the processes taught by Cook and Mahendran, on the one hand, and the process recited in product-
The examiner must consider Declarant’s opinion evidence in view of the Ashland Oil factors set forth above.  Declarant seeks to establish differences between the processes taught by Cook and Mahendran, on the one hand, and the process of product-by-process claims 20 and 21, on the other.  Declarant presents no opinion on whether the differences asserted would give rise to any substantial difference in the products achieved by these processes.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Accordingly, even if the examiner were to accept Declarant’s opinion evidence as to the differences in the processes, this evidence is not probative of the ultimate issue of whether the product of claims 20 and 21 is nonobvious over the product suggested by Cook and Mahendran.  Further, the Declarant is an inventor with an apparent interest in the outcome of the case.  Finally, Declarant presents no factual support for why the product suggested by the Cook and Mahendran is different than the product of the present claims.  Accordingly, three of the four Ashland Oil factors weigh against giving probative value to Declarant’s opinion on whether the present claims are obvious over Cook and Mahendran.
At ¶ 11, Declarant presents an opinion that one of ordinary skill in the art would not combine Cook and Mahendran because Cook presents a strong preferences for using organosolv lignin while Mahendran utilizes only kraft lignin.  However, in making the obviousness rejection the examiner is not asserting that one of ordinary skill would replace the organosolv lignin of Cook with the kraft lignin of Mahendran.  Instead, the examiner has taken the position that one of ordinary skill would have had a reasonable expectation of success in incorporating aspects of the process taught by Mahendran 
Response to Arguments
Applicant’s arguments in the remarks dated May 13, 2021, have been fully considered, and the examiner responds as follows.
In the remarks, applicant sets forth arguments substantially corresponding to the opinions presented in the Declaration dated May 13, 2021.  These arguments have been fully considered but are not found to be persuasive for the reasons given above in the examiner’s response to the Declaration. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767